                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



PEGGY CONNIN,

               Plaintiff,                                   Hon. Ellen S. Carmody
v.
                                                            Case No. 1:18-cv-101
COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
_____________________________________/

                                           OPINION

               This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.

' 405(g), to review a final decision of the Commissioner of Social Security denying Plaintiff=s

claim for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) under

Titles II and XVI of the Social Security Act. The parties have agreed to proceed in this Court for

all further proceedings, including an order of final judgment. Section 405(g) limits the Court to

a review of the administrative record and provides that if the Commissioner=s decision is supported

by substantial evidence it shall be conclusive. The Commissioner has found that Plaintiff is not

disabled within the meaning of the Act. For the reasons stated below, the Court concludes that

the Commissioner=s decision is supported by substantial evidence.               Accordingly, the

Commissioner=s decision is affirmed.

                                  STANDARD OF REVIEW

               The Court=s jurisdiction is confined to a review of the Commissioner=s decision and

of the record made in the administrative hearing process. See Willbanks v. Sec=y of Health and

Human Services, 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social
security case is limited to determining whether the Commissioner applied the proper legal

standards in making her decision and whether there exists in the record substantial evidence

supporting that decision. See Brainard v. Sec=y of Health and Human Services, 889 F.2d 679,

681 (6th Cir. 1989). The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984). It is the Commissioner who is charged with finding the facts relevant to an application

for disability benefits, and her findings are conclusive provided they are supported by substantial

evidence. See 42 U.S.C. ' 405(g).

               Substantial evidence is more than a scintilla, but less than a preponderance. See

Cohen v. Sec=y of Dep=t of Health and Human Services, 964 F.2d 524, 528 (6th Cir. 1992) (citations

omitted). It is such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d

342, 347 (6th Cir. 1993). In determining the substantiality of the evidence, the Court must

consider the evidence on the record as a whole and take into account whatever in the record fairly

detracts from its weight. See Richardson v. Sec=y of Health and Human Services, 735 F.2d 962,

963 (6th Cir. 1984).     As has been widely recognized, the substantial evidence standard

presupposes the existence of a zone within which the decision maker can properly rule either way,

without judicial interference. See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (citation

omitted). This standard affords to the administrative decision maker considerable latitude, and

indicates that a decision supported by substantial evidence will not be reversed simply because the

evidence would have supported a contrary decision. See Bogle, 998 F.2d at 347; Mullen, 800

F.2d at 545.




                                                2
                                        PROCEDURAL POSTURE

                 Plaintiff was 43 years of age on her alleged disability onset date. (PageID.199).

She successfully completed high school and worked previously as a home health aide.

(PageID.62). Plaintiff applied for benefits on September 4, 2014, alleging that she had been

disabled since August 1, 2012, due to depression, fibromyalgia, chronic hernias in stomach, and

sleep apnea. (PageID.199-209, 234). Plaintiff=s applications were denied after which time she

requested a hearing before an Administrative Law Judge (ALJ). (PageID.100-96).

                 On October 6, 2016, Plaintiff appeared before ALJ Lawrence Blatnik with

testimony being offered by Plaintiff and a vocational expert. (PageID.69-98). In a written

decision dated January 10, 2017, the ALJ determined that Plaintiff was not disabled. (PageID.46-

64).     The Appeals Council declined to review the ALJ=s determination, rendering it the

Commissioner=s final decision in the matter. (PageID.27-31). Plaintiff subsequently initiated

this appeal pursuant to 42 U.S.C. ' 405(g), seeking judicial review of the ALJ=s decision.

                 Plaintiff’s insured status expired on December 31, 2015. (Tr. 48); see also, 42

U.S.C. § 423(c)(1). Accordingly, to be eligible for Disability Insurance Benefits under Title II

of the Social Security Act, Plaintiff must establish that he became disabled prior to the expiration

of his insured status. See 42 U.S.C. § 423; Moon v. Sullivan, 923 F.2d 1175, 1182 (6th Cir. 1990).

                                ANALYSIS OF THE ALJ=S DECISION

                 The social security regulations articulate a five-step sequential process for

evaluating disability. See 20 C.F.R. '' 404.1520(a-f), 416.920(a-f).1 If the Commissioner can


1
    1.    An individual who is working and engaging in substantial gainful activity will not be found to be
         Adisabled@ regardless of medical findings (20 C.F.R. '' 404.1520(b), 416.920(b));

    2.   An individual who does not have a Asevere impairment@ will not be found Adisabled@ (20 C.F.R. ''
         404.1520(c), 416.920(c));

                                                         3
make a dispositive finding at any point in the review, no further finding is required. See 20 C.F.R.

'' 404.1520(a), 416.920(a). The regulations also provide that if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

her residual functional capacity. See 20 C.F.R. '' 404.1545, 416.945.

                 The burden of establishing the right to benefits rests squarely on Plaintiff=s

shoulders, and she can satisfy her burden by demonstrating that her impairments are so severe that

she is unable to perform her previous work, and cannot, considering her age, education, and work

experience, perform any other substantial gainful employment existing in significant numbers in

the national economy. See 42 U.S.C. ' 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden

of proof shifts to the Commissioner at step five, Plaintiff bears the burden of proof through step

four of the procedure, the point at which her residual functioning capacity (RFC) is determined.

See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Comm=r of Soc. Sec., 127 F.3d

525, 528 (6th Cir. 1997) (ALJ determines RFC at step four, at which point claimant bears the

burden of proof).

                 The ALJ determined that Plaintiff suffered from: (1) history of hernias and

corrective surgery; (2) degenerative joint disease/osteoarthritis of both knees, status post left knee

arthroscopy; (3) sleep apnea; (4) degenerative disc disease of the lumbar spine; and (5) obesity,




   3.   If an individual is not working and is suffering from a severe impairment which meets the duration
        requirement and which Ameets or equals@ a listed impairment in Appendix 1 of Subpart P of Regulations
        No. 4, a finding of Adisabled@ will be made without consideration of vocational factors. (20 C.F.R. ''
        404.1520(d), 416.920(d));

   4.   If an individual is capable of performing her past relevant work, a finding of Anot disabled@ must be made
        (20 C.F.R. '' 404.1520(e), 416.920(e));

   5.   If an individual=s impairment is so severe as to preclude the performance of past work, other factors
        including age, education, past work experience, and residual functional capacity must be considered to
        determine if other work can be performed (20 C.F.R. '' 404.1520(f), 416.920(f)).

                                                        4
severe impairments that whether considered alone or in combination with other impairments, failed

to satisfy the requirements of any impairment identified in the Listing of Impairments detailed in

20 C.F.R., Part 404, Subpart P, Appendix 1. (PageID.48-52).

               With respect to Plaintiff=s residual functional capacity, the ALJ determined that

Plaintiff retained the capacity to perform sedentary work subject to the following limitations: (1)

she can lift, carry, push, or pull 10 pounds occasionally and less than 10 pounds frequently; (2)

during an 8-hour workday, she can stand or walk for 2 hours with the ability to change positions

for 3-5 minutes after standing or walking for 20-30 minutes; (3) during an 8-hour workday, she

can sit for 6 hours with the ability to change positions for 3-5 minutes after standing or walking

for 20-30 minutes; (4) she can occasionally use her left lower extremity to operate foot controls;

(5) she can occasionally balance, crouch, and climb ramps and stairs; (6) she can frequently stoop,

kneel, and crawl; (7) she can never climb ladders, ropes, or scaffolds, work at unprotected heights,

or work with moving mechanical parts; and (8) she requires ready access to a restroom.

(PageID.52).

               The ALJ found that Plaintiff was unable to perform her past relevant work at which

point the burden of proof shifted to the Commissioner to establish by substantial evidence that a

significant number of jobs exist in the national economy which Plaintiff could perform, her

limitations notwithstanding. See Richardson, 735 F.2d at 964. While the ALJ is not required

to question a vocational expert on this issue, Aa finding supported by substantial evidence that a

claimant has the vocational qualifications to perform specific jobs@ is needed to meet the burden.

O=Banner v. Sec=y of Health and Human Services, 587 F.2d 321, 323 (6th Cir. 1978) (emphasis

added). This standard requires more than mere intuition or conjecture by the ALJ that the

claimant can perform specific jobs in the national economy. See Richardson, 735 F.2d at 964.

                                                 5
Accordingly, ALJs routinely question vocational experts in an attempt to determine whether there

exist a significant number of jobs which a particular claimant can perform, his limitations

notwithstanding. Such was the case here, as the ALJ questioned a vocational expert.

               The vocational expert testified that there existed approximately 125,000 jobs in the

national economy which an individual with Plaintiff=s RFC could perform, such limitations

notwithstanding. (PageID.94-97). This represents a significant number of jobs. See, e.g.,

Taskila v. Commissioner of Social Security, 819 F.3d 902, 905 (6th Cir. 2016) (“[s]ix thousand

jobs in the United States fits comfortably within what this court and others have deemed

‘significant’”). Accordingly, the ALJ concluded that Plaintiff was not entitled to disability

benefits.

I.             Medical Evidence

               The administrative record contained several hundred pages of medical treatment

records and Plaintiff’s statements. The ALJ discussed this evidence in great detail:

               According to the claimant's testimony and the medical evidence of
               record, the claimant has had a complicated history of multiple hernia
               repairs and subsequent symptoms of frequent vomiting, nausea, and
               bowel incontinence during the relevant period. The record indicates
               that the claimant had a ventral hernia repair with mesh in February
               2013. The claimant reported to subsequent treating physicians that
               she had not had any abdominal pain prior to February 2013. The
               claimant sought treatment at a hospital emergency room in March
               2013 with reports of abdominal pain and swelling at the incision site.
               At that time, the claimant had an incision, drainage, and
               debridement procedure to remove abdominal wall fluid. The
               claimant returned to the hospital emergency room in April 2013 and
               reported that she had been doing well until the previous week when
               she experienced abdominal pain, distention, and vomiting. The
               claimant reported that the prior fluid collection site had been
               increasing in size over the past few days. A computed tomography
               (CT) scan of the claimant's abdomen showed only superficial fluid
               collection at the site. There was no evidence of an infection. The
               examining clinician discharged her and advised her to continue


                                                 6
wearing her previously prescribed abdominal binder and to take pain
medication as needed (Exhibit 1F).

The evidence of record indicates the claimant did not seek treatment
for her abdominal pain again until January 2014. After reporting
symptoms of vomiting, nausea, and liquidy stools, she had a surgical
procedure to repair the incision site of the previous hernia. However,
the claimant returned to the hospital emergency room in February
2014. She reported a good recovery from the previous procedure
until she developed abdominal pain over the previous day. A CT
scan showed a chronic ventral hernia, but no incarceration or
strangulation. She was treated with intravenous fluids, pain
medication, and advanced to a regular diet without complication.
Prior to her discharge from the hospital, the attending clinician
observed a soft, non-distended abdomen that was mildly tender to
palpation (Exhibits 1F, 2F, 7F, 9F, 10F).

The claimant sought an evaluation of her recurrent hernia with a
specialist in April 2014. She described her past medical history with
bariatric surgery in 1992 and seven subsequent incisional hernia
repairs. The claimant told the specialist that she experienced chronic
abdominal pain and occasional nausea. She was taking Zofran as
needed, and Norco and Ibuprofen for pain control. The clinician
observed a soft and distended abdomen with mild generalized
tenderness to palpation. The physician also noted a reducible bulge
with a fascial defect in the periumbilical region and an area of
bulging in the upper aspect of the incision. The physician
recommended a ventral hernia repair given the size and recurrent
nature of the hernia. The clinician advised the claimant that she
would need to lose 40 pounds and stop smoking two months before
the surgery. The physician noted that the claimant would contact the
office once she had stopped smoking and lost 40 pounds (Exhibit
1F).

The claimant was evaluated by a surgeon in July 2014 to discuss a
surgical weight loss procedure. The surgeon reviewed her history
and noted that the claimant was a Class III obese woman with a body
mass index (BMI) of 51.42 and height of 5'1." He indicated that she
was a potential candidate for a revision of her previous bariatric
procedure. The physician stated that the claimant would require
significant weight loss before any surgical procedure and referred
her to the bariatric program at the same facility. The record shows
that the claimant was accepted into the Bariatric Surgery program at
the facility and she had the gastric sleeve procedure performed in
November 2015. Two weeks after the procedure, her staples were
removed and the incision was healing. The claimant's primary care
physician examined the claimant after her surgery, in early
                                  7
December 2015, and noted that the claimant had lost 30 pounds
(Exhibits 7F, 9F, 10F, 13F, 14F).

After surgery, the claimant had difficulty transitioning to a solid
food diet. The claimant sought treatment at a hospital emergency
room in early January 2016 for abdominal pain. She reported that
she vomited even small amounts of liquid. An esophagram did not
reveal an obstruction as it showed a free flow of the contrast into the
proximal small bowel through the gastric sleeve. The claimant was
discharged three days later with a post-pyloric feeding tube due to
her failure to thrive. She returned to the hospital a week later with
complaints of abdominal pain and constipation. A CT scan of her
abdomen showed constipation without an obstruction. Fluid was
aspirated from her abdominal wall and enemas were administered
for stool evacuation. The claimant reported improvement in her
abdominal pain and she was discharged with the feeding tube since
she still could not tolerate solid foods (Exhibits 10F and 13F).

The feeding tube was removed in late January 2016 and the claimant
reported to a dietician that she was doing well. She indicated that
she was having normal bowel movements and was tolerating oral
intake. The dietician recommended that the claimant consume 70
grams of protein daily; 64 ounces of water; and perform 45 to 60
minutes of daily aerobic exercise with strength training two or three
times per week. The clinician noted that the claimant's weight was
239 pounds (Exhibit 13F).

In February 2016, the claimant told her primary care physician that
she was still vomiting within ten minutes of eating and drinking. She
denied constipation. She indicated that she would not see the
surgeon who performed her bypass surgery again until May, and he
had not prescribed her pain medication because of the side effects
of constipation. The claimant's primary care physician noted that the
claimant reported that she was in terrible pain, but she spoke in full
sentences and appeared to be sitting comfortably during the
examination. The physician observed that the incision was healing
well and there was tenderness to palpation near the umbilicus. The
physician also noted decreased bowel sounds. The claimant weighed
233 pounds with a BMI calculated at 42.73. The clinician prescribed
Amitiza to help with stooling and abdominal pain. She also noted
that the claimant had had irritable bowel syndrome (IBS) symptoms
in the past with constipation and pain, so this was a reasonable
alternative to narcotic pain relief (Exhibit 7F).

A month later, in March 2016, the claimant told her primary care
physician that she was vomiting multiple times in a day. She
indicated that Tramadol was not helping her abdominal pain and her
                                 8
insurance carrier did not approve the previously prescribed Amitiza.
The physician noted that the claimant weighed 231 pounds and that
she had not lost a significant amount of weight since the last visit in
February. The clinician also noted that her laboratory tests were
normal and she did not appear dehydrated or in poor health. The
physician indicated that narcotic pain medication would only likely
make the pain worse as it would constipate her. Upon examination,
the physician noted that the claimant appeared quite tender on the
left side of her abdomen near the incision. She also observed a
different tissue texture in that area from other areas of the abdomen.
The physician prescribed Flagyl for ten days to treat a possible
infection in the intestinal tract. The clinician prescribed Norco for
breakthrough pain (Exhibit 8F).

In April 2016, the claimant reported that she still vomited after every
meal. The clinician noted that she had lost weight and weighed 222
pounds, but did not appear dehydrated. The physician advised the
claimant that ongoing treatment with opioids was not a solution
despite her insistence that they did not constipate her. The physician
indicated that she was not comfortable providing long-term pain
management for abdominal pain and suggested that the claimant
speak with the surgeon for a possible referral for pain management
or further gastrointestinal evaluation (Exhibit 8F).

An upper gastrointestinal series conducted in May 2016 was
unremarkable with no signs of any obstruction, dilatation, reflux or
hernia in the stomach. The surgeon who performed the claimant's
gastric bypass procedure examined her at a routine post-operative
examination in July 2016 and noted that she had lost 86 pounds. He
indicated that the claimant was doing well and was on track to have
an excellent weight loss outcome (Exhibits 9F and 13F).

In September 2016, the claimant told her primary care physician that
she was sick of being in pain and vomiting after every meal. The
claimant reported that she had fecal incontinence for the previous
three weeks, but not every day. She indicated that she did not think
that the prescribed Compazine, Promethazine, and Zofran were
effective in treating her gastrointestinal problems, and the clinician
discussed weaning off of these medications if they were not helping.
The clinician noted that her weight was 198 pounds with a BMI of
36.21. The physician advised the claimant to stop taking the
Compazine and continue with the Promethazine. The clinician noted
that they would wean her off of the Promethazine if her vomiting
did not increase. The physician also advised the claimant to take
Ibuprofen intermittently, but limit her amount of Tylenol. She
recommended a fiber supplement to help bulk her stool and avoid
incontinence. The physician indicated that if she was constipated,
                                   9
she should drink more water with fiber, and she should drink less
water if she had diarrhea. The physician told her that she did not
have many other suggestions for her gastrointestinal condition and
pain issues and that she could seek an opinion from another
physician. The claimant testified that she had an appointment with a
different physician the day after the hearing (Exhibit 15F).

In addition to her hernia and gastrointestinal conditions, the claimant
alleges disability due to low back pain. The record shows that the
claimant first reported low back pain to a treating physician in April
2014. At that time, she told her primary care physician that she
injured her back while assisting her aunt to the bathroom; her aunt
fell and the claimant tried to prevent her from falling. She told the
clinician that she had low back pain that radiated to her buttocks.
The claimant stated that she sought treatment at a hospital
emergency room at the time of the incident, and was given Norco
and Flexeril for pain relief The clinician observed that the claimant
was wincing during the clinical examination. The physician
observed tenderness along the L5 disc level and across her sacroiliac
joints. The clinician noted that the claimant exhibited a limited range
of motion, particularly with flexion and extension. The physician
also noted positive straight leg raising bilaterally. The physician
recommended rest, ice, heat, limited lifting and to continue taking
Norco for one week. The clinician also prescribed Baclofen for
muscle spasms (Exhibits 2F and 7F).

X-rays of lumbar spine taken in April 2014 showed moderate
degenerative disc changes at the L4-5 level; and a hypoplastic disc
due to a segmentation anomaly at the L5-S1 disc level. The claimant
returned to her primary care physician in May 2014 and reported
that she was still having low back pain that extended down her left
leg. The physician observed that the claimant was acutely tender
over the L5-S1 disc level and SI joint. The clinician also observed
decreased sensation over the central buttock and a positive straight
leg raising on the left. The physician ordered an MRI and advised
continued weight loss and smoking cessation. An MRI showed a
small left paracentral disc extrusion at the L4-5 disc level, which
extended inferiorly and abutted the left L5 nerve. There was no
foraminal stenosis at that level. The test results also showed a disc
bulge at the L5-S1 disc level and degenerative changes of the facets.
There were no signs of significant stenosis or nerve compression at
that level. In late May 2014, the claimant reported to her primary
care physician that her low back pain had decreased and her
functioning had improved (Exhibits 2F, 7F).

The claimant told her primary care physician in June 2014 that she
continued to have back pain. She indicated that she had run out of
                               10
Norco and Baclofen, and reported difficulty with walking. The
clinician observed tenderness along the lumbar spine, and poor
flexion and extension. The physician refilled her prescriptions and
referred her to physical therapy treatment. There are no other reports
of back pain or medical treatment for back pain in the record until
September 2014, when the claimant reported back pain to her
primary care physician. The claimant reported that she felt her back
seize up while moving boxes, but that resting had helped relieve the
pain. Upon examination, the clinician did not observe an abnormal
gait, nor any motor or sensory deficits. The physician refilled the
claimant's Baclofen prescription. The clinician observed some
tenderness in the LS region in October 2014, after the claimant
reported moving boxes the day before. The claimant requested that
the clinician complete paperwork for her disability claim and the
clinician declined, explaining that she would need a more in depth
examination from a physiatrist (Exhibits 2F, 7F).

During a clinical examination conducted in November 2014 at a
local hospital emergency room, the attending physician observed a
normal range of motion of the claimant's spine with no tenderness.
In September 2016, the claimant reported to her primary care
physician that she thought she pulled a muscle in her back. She
described pain in her mid-back level that radiated to her left knee.
The claimant indicated that she was taking a large amount of Tylenol
and 800 milligrams (mg) of Ibuprofen to relieve the pain. The
clinician discouraged her from taking so much Tylenol because it
could cause liver failure. During the examination, the physician
observed tenderness along left sacroiliac joint and the left lumbar
paraspinal tissue. The claimant's gait and station were normal, and
sensory and motor examinations were normal. The clinician
assessed the claimant with lumbar strain and advised her to taken
Ibuprofen intermittently and limit her Tylenol intake. The physician
noted that a pain clinic had advised the claimant that they could not
provide any additional benefit to her and recommended a referral to
another pain clinic for her low back and abdominal pain (Exhibits
2F, 15F).

The claimant also alleges disability due to knee pain due to
osteoarthritis. There is no real record of disabling knee pain until she
sought treatment in November 2014 at a local hospital emergency
room after falling from the second or third step of a step ladder. She
told the examining clinicians that she heard and felt a pop behind
her left knee while walking upstairs after the fall. She described knee
pain with weight bearing. Upon examination, the attending
physician observed moderate tenderness to the left knee, but no joint
effusion or swelling. X- rays of the left knee showed osteophytes at

                                  11
the medial and lateral compartments, but no fracture or bony lesions.
The claimant was fitted with a splint and crutches, and advised to
use both for three weeks. The physician prescribed Valium, Norco,
and Motrin, 600 mg and told the claimant to follow-up with her
primary care physician (Exhibits 2F and 14F).

The claimant continued to report knee pain with weight bearing and
ambulation to her primary care physician in December 2014. The
clinician noted that the claimant had only used the crutches and
brace for one week and had not seen the orthopedist as
recommended. The claimant indicated that Ibuprofen was not
providing pain relief. On examination, the physician observed a
negative drawer and McMurray test and referred her to an
orthopedist (Exhibit 2F).

An MRI of the claimant's left knee performed in February 2015
revealed a tear of the medial meniscus; mild tricompartmental
osteoarthritis; and a small knee joint effusion. The claimant had
surgery to repair the tear in February 2015 and physical therapy
treatment after surgery. Physical therapists noted that the claimant's
knee function was improving, but she missed almost three weeks of
treatment in April 2015 due to illness. At a follow-up examination
with the surgeon in April 2015, the claimant reported that she
continued to have significant pain. She stated that her ambulation
had improved, but she experienced pain when standing up from a
seated position and with climbing stairs. The clinician observed
improved knee tracking, but also noted crepitus in the
patellofemoral compartment with range of motion. Testing revealed
negative findings with the following: varus/valgus stress test;
anterior/posterior drawer test; Lachman test; McMurray test; and a
negative Homan's sign. The physician noted a range of motion of
her knee from 0-110° without any significant pain with active and
passive range of motion. The physician advised the claimant that she
would likely continue to have pain symptoms because she had
osteoarthritis in her left knee (Exhibit 14F)

A surgeon advised conservative treatment of the claimant's pain and
symptoms because she was too young for a knee replacement. The
surgeon recommended that she continue with physical therapy and
aquatic therapy because she still had weakness in her knee. The
clinician observed 4/5 muscle strength in the flexors/extensors, and
she was unable to do a single-legged squat. The clinician told the
claimant that her weakness must improve in order for appropriate
improvement in her pain and symptoms. The physician also noted
that the claimant weighed 273 pounds and told her weight reduction
would improve her pain and symptoms. He advised her to continue
with Ibuprofen 800 mg every eight hours and to ice her knee three
                                12
or four times a day to decrease pain and inflammation. The clinician
also recommended a series of five Supartz injections, which were
administered weekly in June 2015 (Exhibit 14F).

After her fourth injection in June 2015, the claimant reported that
her pain level had decreased with certain activities and that the
swelling had improved. The surgeon advised her that it might take
up to four to six weeks after the injections to get adequate pain relief
and recommended a follow-up examination in six weeks. There is
no evidence in the record that the claimant returned to the surgeon
for a follow-up (Exhibit 14F).

In September 2015, the claimant reported right knee and leg pain to
her primary care physician. She described tightness in the posterior
region of the knee. The claimant indicated that she was treating her
pain with ice; elevation; and Ibuprofen 800 mg since she had run out
of Norco. On examination, the clinician observed mild edema in the
lateral part of the right knee, but no ballotment. The claimant
exhibited tenderness along the joint line and posteriorly, and the
clinician noted that the claimant's pain response appeared
heightened with only light palpation. The clinician reported that the
claimant was able to palpate with distraction without any difficulty
and that a Homan's sign was negative. The physician noted that the
claimant's right knee joint was enlarged like her left knee joint, and
likely due to osteoarthritis, but that the claimant's pain response was
out of line with the possible pathology. The clinician also noted that
it might be related to the recent discontinuation of Norco. The
physician advised her to stop using Ibuprofen and prescribed
Indomethacin (Exhibit 7F).

At a physical consultative examination conducted on the day after
the claimant's knee surgery in February 2015, examiner R. Scott
Lazzara, M.D. noted that the examination was limited due to her
recent surgery. The claimant was using a walker. The claimant
indicated that before her surgery, she was able to drive and perform
light household chores. She also reported that on good days, she did
not have any problem with sitting and standing and was able to walk
about 1/8 of a mile. The physician indicated that the claimant
weighed 270 pounds with a height of 62." The claimant could not
get on the examination table, heel and toe walk, squat, or hop due to
her recent surgery. Dr. Lazzara observed normal bowel sounds
during the clinical examination. He did not detect any evidence of
joint laxity, crepitance, or effusion during the musculoskeletal
examination. The physician noted that straight leg raising was
negative and there were no signs of paravertebral muscle spasm. The
claimant exhibited a reduced range of motion during extension, right
lateral flexion, and left lateral flexion (10° out of 25°). Her motor
                                    13
strength was 5/5, except diminished to 4/5 at her left knee. Her
muscle tone was normal and sensation was intact to light touch and
pinprick. Romberg's testing was negative (Exhibit 4F).

Dr. Lazzara assessed the claimant with fibromyalgia and
arthropathy and noted post-operative tenderness in her left knee, as
well as tenderness in the lumbar spine and rhomboid area. The
physician noted a 100-pound weight gain over the previous year due
to deconditioning. He advised weight reduction and increased
activity as tolerated (Exhibit 4F).

Dr. Lazzara examined the claimant again in March 2015 for a
subsequent physical consultative examination, and noted that she
was four weeks post-operative knee surgery. She was not using an
assistive device, but walked with a moderate left limp. The claimant
reported that she was now able to drive and could perform her
activities of daily living slowly, though she had difficulty walking
up stairs. She indicated that she could sit and stand for 20 minutes
due to her knee pain. The claimant had more mobility since the last
examination. She was able to perform heel to toe walking and stand
on her left leg with moderate difficulty. The claimant was also able
to perform a partial squat and stand on her right leg with mild
difficulty. The claimant also improved in that she exhibited a normal
range of motion in all directions of the lumbar spine. Dr. Lazzara
assessed the claimant with fibromyalgia and noted that she
continued to have active pain, mostly in the left knee. The physician
indicated that he did not find any other significant trigger points, but
noted she was mildly deconditioned. Dr. Lazzara also noted a
history of abdominal hernias, but did not detect any tenderness in
the abdominal area or evidence of obstructive disease (Exhibit 5F).

The claimant has also been treated at a sleep clinic for sleep apnea
during the relevant period. According to the record, a sleep study
conducted in February 2013 revealed moderate obstructive sleep
apnea and the claimant was fitted with a continuous positive airway
pressure (CPAP) machine. The claimant reported that she felt better
after using the CPAP device, with an improvement in her energy
levels and sleepiness. At a sleep study performed in July 2015, the
claimant reported that she used the CPAP device every night. The
claimant reported that symptoms of daytime fatigue had increased
over the previous six months. A sleep study was conducted to test
the effectiveness of her CPAP machine and an adjustment was made
on the level of pressure, with good results. The clinician noted that
her oxygen saturation level had stabilized and stayed above 95%
with the increased titration to 17 centimeters (cm) of pressure. The
clinician did not detect any significant cardiac arrhythmias during
the testing (Exhibit 12F).
                                  14
               The claimant is obese with a weight that has fluctuated during the
               relevant period from a high of 272 pounds to 198 pounds, as
               documented in treatment notes from September 2016. At a height of
               5' l" and a weight of 272, the claimant's body mass index value
               (BMI) was 51.39. That BMI places the claimant in the Level III
               (extreme) obesity category, according to the guidelines issued by the
               National Institutes of Health (NIH) and contained in SSR 02-lp. The
               claimant's BMI is 37.41 at a weight of 198 pounds. That BMI places
               the claimant in the Level II obesity category, according to the
               guidelines issued by the NIH. As required under that ruling, the
               cumulative effects of the claimant's obesity have been fully
               considered in the same manner as all other medically determinable
               impairments in arriving at the residual functional capacity (RFC)
               limitations adopted in this decision.

(PageID.53-59).

II.            Listing of Impairments

               The Listing of Impairments, detailed in 20 C.F.R., Part 404, Subpart P, Appendix

1, identifies various impairments which, if present to the severity detailed therein, result in a

finding that the claimant is disabled. Plaintiff argues that she is entitled to relief because the

ALJ’s determination that she does not satisfy Sections 1.02 or 1.04 of the Listings is not supported

by substantial evidence.     Plaintiff bears the burden of establishing that she satisfies the

requirements of a listed impairment. See, e.g., Bingaman v. Commissioner of Social Security,

186 Fed. Appx. 642, 645 (6th Cir., June 29, 2006).

               A.      Section 1.02

               Section 1.02 of the Listing applies to:

               Major dysfunction of a joint(s) (due to any cause): Characterized by
               gross anatomical deformity. . .and chronic joint pain and stiffness
               with signs of limitation of motion or other abnormal motion of the
               affected joint(s), and findings on appropriate medically acceptable
               imaging of joint space narrowing, bony destruction, or ankylosis of
               the affected joint(s). With:

                       A.     Involvement of one major peripheral weight-
                       bearing joint (i.e., hip, knee, or ankle), resulting in

                                                 15
                           inability to ambulate effectively, as defined in
                           1.00B2b;

20 C.F.R., Part 404, Subpart P, Appendix 1 § 1.02A.2

                  Section 1.00(B)(2)(b) provides, in relevant part, as follows:

                  (1) Definition. Inability to ambulate effectively means an extreme
                  limitation of the ability to walk; i.e., an impairment(s) that interferes
                  very seriously with the individual’s ability to independently initiate,
                  sustain, or complete activities. Ineffective ambulation is defined
                  generally as having insufficient lower extremity functioning (see
                  1.00J) to permit independent ambulation without the use of a hand-
                  held assistive device(s) that limits the functioning of both upper
                  extremities. (Listing 1.05C is an exception to this general
                  definition because the individual has the use of only one upper
                  extremity due to amputation of a hand.)

                  (2) To ambulate effectively, individuals must be capable of
                  sustaining a reasonable walking pace over a sufficient distance to be
                  able to carry out activities of daily living. They must have the
                  ability to travel without companion assistance to and from a place
                  of employment or school. Therefore, examples of ineffective
                  ambulation include, but are not limited to, the inability to walk
                  without the use of a walker, two crutches or two canes, the inability
                  to walk a block at a reasonable pace on rough or uneven surfaces,
                  the inability to use standard public transportation, the inability to
                  carry out routine ambulatory activities, such as shopping and
                  banking, and the inability to climb a few steps at a reasonable pace
                  with the use of a single hand rail. The ability to walk
                  independently about one’s home without the use of assistive devices
                  does not, in and of itself, constitute effective ambulation.

20 C.F.R., Part 404, Subpart P, Appendix 1, § 1.00.

                  The ALJ expressly examined whether Plaintiff satisfied this Listing, concluding

that “the record fails to demonstrate a gross anatomical deformity of the knees and chronic joint

pain and stiffness with a limitation of motion and a medical finding of narrowing, bony destruction,


2
  Section 1.02A of the Listings addresses weight-bearing joints and the ability to ambulate effectively whereas
Section 1.02B addresses upper extremity impairments and the ability to effectively perform fine and gross
movements. While Plaintiff has failed to specifically indicate whether she believes she is disabled pursuant to
Section 1.02A or Section 1.02B, her argument is limited to discussion of her back/lower extremities and her ability
to ambulate. Accordingly, the Court has interpreted Plaintiff’s pleading as asserting the argument that she is
disabled pursuant to Section 1.02A.
                                                         16
or ankylosis of the knee.” (PageID.51). The ALJ further concluded that “the record evidence

fails to establish an inability to ambulate effectively.” (PageID.51). These conclusions are

supported by the evidence as detailed above.

                In her brief, Plaintiff does not cite to any evidence in support of her claim that she

satisfies this Listing. Instead, Plaintiff merely states in conclusory fashion that “these listings

appear to be met in this case.” (ECF No. 11 at PageID.1225). Plaintiff’s apparent invitation for

the Court to re-weigh the evidence that was before the ALJ is an insufficient basis for relief. In

her reply brief, Plaintiff cites to various portions of the record indicating that Plaintiff was observed

to exhibit an antalgic gait. (ECF No. 13 at PageID.1254-55). However, exhibiting an antalgic

gait does not equate with a failure to ambulate effectively which is required for this Listing. See,

e.g., Brown v. Berryhill, 2018 WL 3548843 at *19 (N.D. Ohio, July 24, 2018) (exhibiting an

antalgic gait is insufficient to establish ineffective ambulation); Ritz v. Colvin, 2016 WL 1458914

at *14 (M.D. Pa., Mar. 9, 2016) (same); Sturick v. Astrue, 2012 WL 4866457 at *3 (N.D.N.Y.,

Oct. 12, 2012) (same). The ALJ’s conclusion that Plaintiff failed to carry her burden that she

satisfied all the requirements of this Listing is supported by substantial evidence. Accordingly,

this argument is rejected.

                B.      Section 1.04

                Section 1.04 provides as follows:

                Disorders of the spine (e.g., herniated nucleus pulposus, spinal
                arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc
                disease, facet arthritis, vertebral fracture) resulting in compromise
                of a nerve root. . .or the spinal cord. With:

                        A.      Evidence of nerve root compression
                        characterized by neuro-anatomic distribution of pain,
                        limitation of motion of the spine, motor loss (atrophy
                        with associated muscle weakness or muscle
                        weakness) accompanied by sensory or reflex loss

                                                   17
                        and, if there is involvement of the lower back,
                        positive straight-leg raising test (sitting and supine),
                        or

                        B.      Spinal arachnoiditis, confirmed by an
                        operative note or pathology report of tissue biopsy,
                        or by appropriate medically acceptable imaging,
                        manifested by severe burning or painful dysesthesia,
                        resulting in the need for changes in position or
                        posture more than once every 2 hours; or

                        C.      Lumbar spinal stenosis resulting in
                        pseudoclaudication, established by findings on
                        appropriate      medically     acceptable  imaging,
                        manifested by chronic nonradicular pain and
                        weakness, and resulting in an inability to ambulate
                        effectively, as defined in 1.00B2b.

20 C.F.R., Part 404, Subpart P, Appendix 1, § 1.04.

                In support of his conclusion that Plaintiff did not satisfy this Listing, the ALJ stated

that “diagnostic testing did not establish evidence of spinal arachnoiditis or lumbar spinal

stenosis.” (PageID.51). The ALJ further observed that “there is no evidence of nerve root or

spinal cord compression” and “clinical findings of [Plaintiff’s] strength, sensation, and reflexes

were normal.”     (PageID.51).     These conclusions are supported by substantial evidence as

detailed above.

                In support of her position that she satisfies the requirements of this Listing, Plaintiff

cites to two items in the record: (1) treatment notes dated June 3, 2014, indicating that Plaintiff

was experiencing a herniated lumbar disc; and (2) the results of an April 30, 2014 MRI

examination which revealed that while Plaintiff was experiencing degenerative changes in her

lumbar spine, she was not experiencing compression of a nerve root. (PageID.382-83, 407).

This evidence fails to establish that Plaintiff satisfies the requirements of this Listing. The ALJ’s

conclusion that Plaintiff failed to carry her burden that she satisfied all the requirements of this

Listing is supported by substantial evidence. Accordingly, this argument is rejected.
                                               18
III.           Assessment of Fibromyalgia

               While Plaintiff alleges that she is disabled due, in part, to fibromyalgia, the ALJ

found that Plaintiff had failed to establish that her fibromyalgia constituted a severe impairment.

(PageID.48-49). Plaintiff argues that this error entitles her to relief.

               In support of his conclusion that Plaintiff’s fibromyalgia does not constitute a

severe impairment, the ALJ expressly relied upon the guidance provided in Social Security Ruling

12-2p, Titles II and XVI: Evaluation of Fibromyalgia, 2012 WL 3104869 at *1 (S.S.A. July 25,

2012). Specifically, the ALJ stated:

               The claimant testified that she was diagnosed with fibromyalgia
               seven years ago. She stated that she has not been prescribed
               medication except for narcotic pain medication to treat her pain
               symptoms. SSR 12-2p contains guidance on determining whether an
               individual has the medically determinable impairment of
               fibromyalgia: 1) a licensed physician must provide a diagnosis of
               fibromyalgia; 2) this licensed physician must have actually reviewed
               the claimant's medical history; and 3) this physician must also have
               conducted a physical examination on the claimant. The ruling also
               includes two separate criteria that may be used to establish
               fibromyalgia as a medically determinable impairment. The first
               criteria is based on the 1990 American College of Rheumatology
               Criteria for the Classification of Fibromyalgia and the second set of
               criteria is based on the updated 2010 American College of
               Rheumatology preliminary diagnostic criteria. The 1990 American
               College of Rheumatology Criteria for the Classification of
               Fibromyalgia requires: a history of widespread pain present for at
               least three months and a positive finding of palpation in at least 11
               of 18 tender point sites. Pain is considered widespread when all of
               the following are present: pain in the left side of the body, pain in
               the right side of the body, pain above the waist, pain below the waist,
               and axial skeletal pain. There must also be evidence that other
               disorders that could cause the symptoms or signs were excluded.

               There is no evidence in the file to substantiate a diagnosis of
               fibromyalgia based on these criteria, and the ruling states that
               symptoms alone do not establish the impairment. R. Scott Lazzara,
               M.D., the licensed physician who conducted the physical
               consultative examination diagnosed the claimant with fibromyalgia,
               which satisfies the first requirement of the ruling. But it is not

                                                 19
               apparent from the record if he reviewed the claimant's medical
               history or if he merely relied on the claimant's reports of her medical
               history. While Dr. Lazzara did perform a physical examination of
               the claimant, there is no evidence in the consultative examination
               report that he performed an evaluation using the American College
               of Rheumatology criteria listed above. Despite the claimant's
               testimony that she was diagnosed with this condition seven years
               ago, the record does not contain evidence of this diagnosis from the
               treating clinician with evidence of the clinical findings as required
               under the ruling. I find that this is a non-severe impairment (Exhibits
               4F, 5F).

(PageID.48-49).

               The ALJ’s analysis of this impairment is entirely consistent with Social Security

Ruling 12-2p and supported by substantial evidence. Plaintiff has failed to identify any evidence

to the contrary, but instead merely invites the Court to re-weigh the evidence presented to the ALJ.

Accordingly, this argument is rejected.

IV.            Assessment of Obesity

               Plaintiff argues that the ALJ failed to properly consider her obesity when assessing

her RFC. Specifically, Plaintiff asserts that the ALJ failed to comply with Social Security Ruling

02-1p, Titles II and XVI: Evaluation of Obesity, 2000 WL 628049 (S.S.R., Sept. 12, 2002).

               As the Sixth Circuit has held, Social Security Ruling 02-1p “does not mandate a

particular mode of analysis, but merely directs an ALJ to consider the claimant’s obesity, in

combination with other impairments, at all stages of the sequential evaluation.”           Nejat v.

Commissioner of Social Security, 359 Fed. Appx. 574, 577 (6th Cir., Dec. 22, 2009); see also,

Bledsoe v. Barnhart, 165 Fed. Appx. 408, 412 (6th Cir., Jan. 31, 2006) (“[i]t is a

mischaracterization to suggest that Social Security Ruling 02-01p offers any particular procedural

mode of analysis for obese disability claimants”).




                                                 20
                The ALJ recognized that Plaintiff is obese and assessed in detail the entire record

in determining Plaintiff’s RFC. As noted above, the ALJ imposed on Plaintiff a very limited

RFC which is supported by substantial evidence. The evidence does not support the argument

that Plaintiff’s obesity, either alone or in combination with her other impairments, impairs her to

an extent greater than that recognized by the ALJ. This argument is, therefore, rejected.

V.              Assessment of the Medical Opinion Evidence

                On January 31, 2015, Plaintiff participated in a one-time consultive examination

conducted by Carol Lehmann, MA, LLP.             (PageID.410-15).    As part of her assessment,

Lehmann observed that “pain interferes with [Plaintiff’s] concentration, motivation, and

performance.”     (PageID.415).   Plaintiff argues that this statement, in conjunction with the

vocational expert’s testimony that being off-task more than 15 percent of the workday precluded

all employment, (PageID.97), demonstrates that the ALJ erred by not finding her disabled.

Lehmann did not find or even suggest that Plaintiff would be off-task more than 15 percent of the

workday. Moreover, there is nothing in the record supporting such a limitation. Accordingly,

this argument is rejected.

                                         CONCLUSION

                For the reasons articulated herein, the Court concludes that the ALJ=s decision is

supported by substantial evidence. Accordingly, the Commissioner=s decision is affirmed. A

judgment consistent with this opinion will enter.



Dated: December 20, 2018                                      /s/ Ellen S. Carmody
                                                             ELLEN S. CARMODY
                                                             United States Magistrate Judge



                                                21
